Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered.
In regards to independent claim 1, Applicant argues Simmons (US 9914454) does not identically disclose each and every element of the claim. In particular, Applicant argues the limitation “an obstacle detection circuit structured to detect the obstacle condition regarding a respective wheel of the vehicle encountering an obstacle (i) in response to determining that at least one of (a) the respective wheel is elevating or extending or (b) the vehicle is becoming unlevel as a result of the respective wheel encountering the obstacle and (ii) while the speed of the vehicle is less than a predefined obstacle threshold speed level such that engagement of the respective wheel with the obstacle slows or stops the vehicle from moving” is not disclosed. That Simmons provides no disclosure regarding a determination of a respective wheel elevating or extending and/or the vehicle becoming unlevel. Applicant argues none of the other references cure this deficiency. 
However, as addressed below, Simmons teaches determining when a vehicle wheel encounters an obstacle and the vehicle speed drops. The specific example given by Simmons is of a vehicle traveling initially on a level surface approaching and eventually encountering an obstacle on the road, which is unlevel (Fig 10A, Fig 10B, Col 18 lines 15-57). As the road is unlevel, the vehicle too is initially unlevel and this detection is made knowing that the vehicle has encountered the obstacle. Further, this also necessarily elevates the wheel as the wheel is forced to move up to overcome the obstacle. Likewise, the slope of the road ahead of the vehicle is determined (Col 11 lines 1-10), where a presence of the obstacle is an adjustment in slope. These in combination result in a determination that a wheel is being elevated when contacting and obstacle and the vehicle becomes unlevel. 
Further, while not incorporated into any rejection below and not intended to be here, suspension position sensors that analyze exactly how extended each individual wheel is are well known and conventional. 
None of the additional references are required to remedy any challenged deficiency of Simmons. 
As such, this argument is unpersuasive. 
In regards to independent claim 11, Applicant argues Simmons and Graf (US 6125314) do not disclose each and every limitation, and that the claim has been amended to recite similar language to claim 1 and therefore the same arguments apply. 
This argument is unpersuasive for the same reasons as given above. 
In regards to independent claim 16, Applicant argues Simmons is silent regarding newly amended language of the claim and therefore the claim is not anticipated. Further that neither Graff, nor Wise (US 9352741) remedy this deficiency. 
Simmons indeed does not teach this limitation and as such additional references are required. Arguments against Simmons alone in regards to this new language are moot for this reason. It is believed that Wise may however remedy this. Wise teaches the vehicle may coast which is a zero output torque at low acceleration but a full range of braking. Wise also teaches performing regenerative braking which is a negative output torque to the wheels. By the combination of these references, it is felt that the methods of Wise may be modified into Simmons to arrive at the claimed limitation. A detailed rejection addressing this has been given below. 
As such, this argument is unpersuasive. 
Applicant argues the dependent claims are allowable by virtue of their dependency and the virtues recited within. 
This argument is unpersuasive for the reasons as given above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simmons et al. (US 9914454).
In regards to claim 1, Simmons teaches an apparatus, comprising:  (Fig 1)
a position circuit structured to monitor a position of an accelerator of a vehicle, the position corresponding with an associated response of a prime mover of the vehicle, the associated response including at least one of a torque output and a power output of the prime mover; (Col 4 line 24, actual accelerator pedal position is discerned.)
a speed circuit structured to monitor a speed of the vehicle; (Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored, conventionally by assessing wheel speeds. Col 4 line 29, wheel speed sensors determine speed of wheels.)
a response management circuit communicably coupled to the position circuit and the speed circuit, the response management circuit structured to: (Col 4 lines 4-14, electronic brake control module 34 includes select speed control, powertrain control module 36, transmission control module 38, differential torque control module 40, and central body controller 42 are connected by CAN bus 46 and receive sensor input and generate control outputs. Each of these alone or as a combination of units may be considered a response management circuit.) 
receive an indication regarding the position of the accelerator and the speed of the vehicle; (Col 4 lines 14-24 powertrain or engine control module 36 receives accelerator position and as it regulates vehicle speed and acceleration, must also receive the speed of the vehicle.)
determine that the indication satisfies a remapping condition, the remapping condition including at least one of a creep condition, an obstacle condition, a deceleration condition, and a reverse condition; (Col 18 lines 37-57, vehicle may encounter an obstacle that it attempts to traverse, which includes causing the vehicle speed to drop, this is both an obstacle conditions and a deceleration condition. Col 15 lines 42-53, gear of vehicle is checked, including if the vehicle is in a reverse driving gear.) and
dynamically remap the associated response of the prime mover of the vehicle based on the position of the accelerator in response to the indication satisfying the remapping condition; (Col 18 lines 15-42, when encountering an obstacle and vehicle speed decreases, engine torque is increased to surpass the obstacle.) and 
an obstacle detection circuit structured to detect the obstacle condition regarding a respective wheel of the vehicle encountering an obstacle (i) in response to determining that at least one of (a) the respective wheel is elevating or extending or (b) the vehicle is becoming unlevel as a result of the respective wheel encountering the obstacle and (ii) while the speed of the vehicle is less than a predefined obstacle threshold speed level such that engagement of the respective wheel with the obstacle slows or stops the vehicle from moving; (Fig 10A, Fig 10B, Col 18 lines 15-57, vehicle encounters obstacle that causes the vehicle speed to drop to near zero when a wheel interacts with the obstacle by the vehicle wheels lifting and changing elevation, this is under the conditions in which the vehicle initially travels along a level surface and reaches an object causing the surface and the vehicle to become unlevel. Col 11 lines 1-10, these must be detected as these are components of the slope ahead of the vehicle. Col 11 lines 36-45, when above a predetermined speed, speed control assist will be switched off.)
wherein the response management circuit is structured to remap the associated response of the prime mover in response to (i) the detection of the obstacle condition and (ii) the speed of the vehicle being less than the predefined obstacle threshold speed level such that the associated response of the prime mover increases for a respective position of the accelerator and, therefore, the respective wheel is capable of traversing the obstacle without requiring an operator increase in the position of the accelerator. (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero and then torque is increased to continue movement of the vehicle and overcome the obstacle. Col 11 lines 36-45, when above a predetermined speed, speed control assist will be switched off. Col 1 lines 27-32, this is specifically implemented to not require driver input from a brake or accelerator pedal.)

In regards to claim 4, Simmons teaches the apparatus of claim 1, wherein the response management circuit is structured to revert the associated response back to an original response after the obstacle has been traversed by the respective wheel. (Col 18 lines 15-42, Col 4 lines 61-67, vehicle is controlled when passing over an obstacle reducing the vehicle speed to zero or near zero, then torque is increased to overcome the obstacle. As the vehicle was controlled to travel at a target speed, in the case in which the conditions are the same before reaching the obstacle and after surpassing the obstacle, then the torque output must be returned to an output achieving the target speed, which is the same as it was before the obstacle.)

In regards to claim 7, Simmons teaches the apparatus of claim 1, further comprising a deceleration circuit structured to detect the deceleration condition regarding a deceleration event for the vehicle, wherein the response management circuit is structured to remap the associated response of the prime mover such that the associated response of the prime mover activates at a lower position of the accelerator than prior to the deceleration event upon a subsequent acceleration. (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero, which is an initial deceleration, and then torque is increased to continue movement of the vehicle and overcome the obstacle. The vehicle overcoming the obstacle is a subsequent acceleration following a deceleration. Col 1 lines 27-32, this is specifically implemented to not require driver input from a brake or accelerator pedal, and results in a comparably higher output for the acceleration event than at the previous deceleration event, and thus, were the accelerator manipulated providing driver override, a corresponding torque output would equally be adjusted and happen at a lesser pedal input because the engine is providing additional torque output, at least until the engine output is smoothed. Col 17 lines 56-61, shifting gears is performed to better accommodate target speed and accounts for harshness in driver handover. Shifting changes the output of the engine, and when a deceleration event happens and the vehicle is shifted to a gear, one that provides more power may be selected and therefore on a subsequent acceleration a corresponding an equivalent power output would be reached at a lower accelerator position.)

In regards to claim 9, Simmons teaches the apparatus of claim 1, wherein the prime mover includes at least one of an electromagnetic device and an internal combustion engine. (Col 3 line 56 vehicle includes engine 12.)

In regards to claim 10, Simmons teaches the apparatus of claim 1, wherein the response management circuit is further structured to dynamically remap the associated response of at least one of a braking system and the prime mover of the vehicle based on a position of a brake of the vehicle. (Col 3 lines 66-67, Col 4 lines 1-3, vehicle includes brake with brake pedal. Col 19 lines 8-16, engine torque is adjusted when driver applies brake in such a manner to prevent roll back and unintended movements. This is remapping the response of the prime mover based on position of a brake of the vehicle.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Graf et al. (US 6125314).
In regards to claim 6, Simmons teaches the apparatus of claim 1.
Simmons also teaches the gear of vehicle is checked, including if the vehicle is in a reverse driving gear (Col 15 lines 42-53). The vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored (Col 11 lines 36-45). When the vehicle is on an uphill slope, the torque may be adjusted based on both the slope of the incline and a target speed (Col 18 lines 58-67, Col 19 lines 1-42). When traveling down a slope, if the slope is beyond a threshold steepness, torque control may be inhibited (Col 15 lines 11-22). As such, provided the slope of the road the vehicle travels upon is less than a predetermined threshold steepness, and the vehicle is in reverse gear, such that the vehicle travels backwards down the slope, a torque request is output to maintain a target speed, which must be less than a corresponding torque request causing the vehicle to travel in the forward direction up the hill because when traveling down the hill in reverse, gravity aids the vehicle’s movement.
Simmons does not teach: 
further comprising a reverse circuit structured to detect the reverse condition regarding the vehicle driving in reverse, wherein the response management circuit is structured to remap the associated response of the prime mover such that the associated response of the prime mover reduces for a respective position of the accelerator during the reverse condition and while the speed of the vehicle is less than a reverse threshold speed level. 
However, Graf teaches it is appropriate to reduce the reactivity when in reverse gear (Col 10 lines 50-55), which is restricting the range of acceleration for the given range of accelerator positions, which results in increasing accelerator resolution and improves speed control in the reverse mode. Graf also teaches it is appropriate to adjust sensitivity of the accelerator pedal based on road condition (Col 8 lines 53-65). This also results in a case of remapping the response of the prime mover of a vehicle when in a reverse condition and results in the case in which the torque output is less in the reverse condition than in the forward condition when, for example, the roadway ahead of the vehicle requires more torque to surpass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Simmons, by incorporating the teachings of Graf, such that the torque output of the engine is adjusted for a given accelerator position when traveling in reverse, resulting in increased accelerator resolution and improved speed control and includes the case in which the torque output is less than a corresponding torque output from the same position where the vehicle traveling in a forward direction. 
The motivation to do so is that, as acknowledged by Graff, this allows for better traction control (Col 8 lines 53-65) which one of ordinary skill would have recognized improves the safety of the vehicle. 

In regards to claim 11, Simmons teaches a method (Figs 7-9), comprising: 
receiving, by a processing circuit, an indication regarding at least one of a position of an accelerator of a vehicle and a speed of the vehicle, the position corresponding with an associated response of a prime mover of the vehicle, the associated response including at least one of a torque output and a power output of the prime mover; (Col 4 lines 17-24, actual accelerator pedal position is discerned and a torque request is output. This is a torque request corresponding with the accelerator pedal position. Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored, conventionally by assessing wheel speeds. Fig 7, both of these are fed as input into the processing of the figure, which then outputs a torque request.)
detecting, by the processing circuit, an obstacle condition regarding a respective wheel of the vehicle encountering an obstacle (i) in response to determining that at least one of (a) the respective wheel is elevating or extending or (b) the vehicle is becoming unlevel as a result of the respective wheel encountering the obstacle and (ii) while the speed of the vehicle is less than a predefined obstacle threshold speed level; (Fig 10A, Fig 10B, Col 18 lines 15-57, vehicle encounters obstacle that causes the vehicle speed to drop to near zero when a wheel interacts with the obstacle by the vehicle wheels lifting and changing elevation, this is under the conditions in which the vehicle initially travels along a level surface and reaches an object causing the surface and the vehicle to become unlevel. Col 11 lines 1-10, these must be detected as these are components of the slope ahead of the vehicle. Col 11 lines 36-45, when above a predetermined speed, speed control assist will be switched off.)
remapping, by the processing circuit, the associated response of the prime mover in response to (i) detection of the obstacle condition and (ii) the speed of the vehicle being less than the predefined obstacle threshold speed level such that the associated response of the prime mover increases for a respective position of the accelerator such that the respective wheel is capable of traversing the obstacle without requiring an operator increase in the position of the accelerator; (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero and then torque is increased to continue movement of the vehicle and overcome the obstacle. Col 11 lines 36-45, when above a predetermined speed, speed control assist will be switched off. Col 1 lines 27-32, this is specifically implemented to not require driver input from a brake or accelerator pedal.)
detecting, by the processing circuit, a reverse condition regarding the vehicle driving in reverse; (Col 15 lines 42-53, gear of vehicle is checked, including if the vehicle is in a reverse driving gear.)
remapping, by the processing circuit, the associated response of the prime mover of the vehicle in response to the reverse condition such that the associated response of the prime mover is reduced for a respective position of the accelerator during the reverse condition relative to a forward operation condition of the vehicle, (Col 15 lines 42-53, gear of vehicle is checked, including if the vehicle is in a reverse driving gear. Col 18 lines 58-67, Col 19 lines 1-42, when the vehicle is on an uphill slope, the torque may be adjusted based on both the slope of the incline and a target speed. Col 15 lines 11-22, when traveling down a slope, if the slope is beyond a threshold steepness, torque control may be inhibited. As such, provided the slope of the road the vehicle travels upon is less than a predetermined threshold steepness, and the vehicle is in reverse gear, such that the vehicle travels backwards down the slope, a torque request is output to maintain a target speed, which must be less than a corresponding torque request causing the vehicle to travel in the forward direction up the hill because when traveling down the hill in reverse, gravity aids the vehicle’s movement.)
Simmons does not teach: 
wherein the reduction in the associated response of the prime mover during the reverse condition provides reduced accelerator sensitivity over a range of travel of the accelerator while the vehicle is driving in reverse to increase accelerator resolution and improve speed control of the vehicle during reverse maneuvers. 
However, Graf teaches it is appropriate to reduce the reactivity when in reverse gear (Col 10 lines 50-55), which is restricting the range of acceleration for the given range of accelerator positions, which results in increasing accelerator resolution and improves speed control in the reverse mode. Graf also teaches it is appropriate to adjust sensitivity of the accelerator pedal based on road condition (Col 8 lines 53-65). This also results in a case of remapping the response of the prime mover of a vehicle when in a reverse condition and results in the case in which the torque output is less in the reverse condition than in the forward condition when, for example, the roadway ahead of the vehicle requires more torque to surpass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Simmons, by incorporating the teachings of Graf, such that the torque output of the engine is adjusted for a given accelerator position when traveling in reverse, resulting in increased accelerator resolution and improved speed control and includes the case in which the torque output is less than a corresponding torque output from the same position where the vehicle traveling in a forward direction. 
The motivation to do so is that, as acknowledged by Graff, this allows for better traction control (Col 8 lines 53-65) which one of ordinary skill would have recognized improves the safety of the vehicle.  

In regards to claim 12, Simmons, as modified by Graf, teaches the method of claim 11, further comprising: 
monitoring, by the processing circuit, the speed of the vehicle; (Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored.)
detecting, by the processing circuit, a deceleration condition regarding a deceleration event for the vehicle; (Col 18 lines 37-57, vehicle may encounter an obstacle that it attempts to traverse which causes the vehicle speed to drop, this is both a deceleration condition as the vehicle decelerates.) and 
remapping, by the processing circuit, the associated response of the prime mover in response to the deceleration condition such that the associated response of the prime mover activates at a relatively lesser amount of depression of the accelerator from a non-depressed state of the accelerator than prior to the deceleration event upon a subsequent acceleration. (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero, which is an initial deceleration, and then torque is increased to continue movement of the vehicle and overcome the obstacle. The vehicle overcoming the obstacle is a subsequent acceleration following a deceleration. Col 1 lines 27-32, this is specifically implemented to not require driver input from a brake or accelerator pedal, and results in a comparably higher output for the acceleration event than at the previous deceleration event, and thus, were the accelerator manipulated providing driver override, a corresponding torque output would equally be adjusted and happen at a lesser pedal input because the engine is providing additional torque output, at least until the engine output is smoothed. Col 17 lines 56-61, shifting gears is performed to better accommodate target speed and accounts for harshness in driver handover. Shifting changes the output of the engine, and when a deceleration event happens and the vehicle is shifted to a gear, one that provides more power may be selected and therefore on a subsequent acceleration a corresponding an equivalent power output would be reached at a lower accelerator position.)

Claims 5, 16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Wise et al. (US 9352741).
In regards to claim 5, Simmons teaches the apparatus of claim 1. 
Simmons does not teach: further comprising a creep circuit structured to detect the creep condition regarding the speed of the vehicle being less than a creep threshold speed level, wherein the response management circuit is structured to remap the associated response of the prime mover such that the associated response of the prime mover provides an output at and above a zero percent position of the accelerator during the creep condition. 
However, Wise teaches a request for a change in creep torque may cause a change in torque output. A request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent (Col 8 lines 15-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify the vehicle control apparatus of Simmons, by incorporating the teachings of Wise, such that a creep condition of less than a threshold speed is checked, and the output torque is adjusted based on this determination. 
The motivation to do so is that, as acknowledged by Wise, this allows for improved control under creep conditions (Col 8 lines 15-42), which one of ordinary skill would have recognized improves safety of the vehicle. 

In regards to claim 16, Simmons teaches a system (Fig 1), comprising: 
a controller communicably and operatively coupled to an accelerator and a prime mover of a vehicle, the prime mover configured to provide a positive torque response, the controller structured to: (Col 4 lines 4-18, electronic brake control module 34 includes select speed control, powertrain control module 36, transmission control module 38, differential torque control module 40, and central body controller 42 are connected by CAN bus 46 and receive sensor input and generate control outputs, and outputs torque to propel the vehicle. Each of these alone or as a combination of units may be considered a controller.) 
receive an indication regarding at least one of a position of the accelerator and a speed of the vehicle, the position corresponding with an associated response of the prime mover; (Col 4 lines 17-24, actual accelerator pedal position is discerned and a torque request is output. This is a torque request corresponding with the accelerator pedal position. Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored, conventionally by assessing wheel speeds. Fig 7, both of these are fed as input into the processing of the figure, which then outputs a torque request. Col 4 lines 14-24 powertrain or engine control module 36 receives accelerator position and as it regulates vehicle speed and acceleration, must also receive the speed of the vehicle.)
detect a deceleration condition regarding a deceleration event for the vehicle; (Col 18 lines 37-57, vehicle may encounter an obstacle that it attempts to traverse which causes the vehicle speed to drop, this is both a deceleration condition as the vehicle decelerates.) and 
remap the associated response of the prime mover of the vehicle in response to the deceleration condition by reducing a range of the accelerator such that, upon a subsequent acceleration following the deceleration event and in accordance with the positive torque response of the prime mover, an output of the prime mover to accelerate the vehicle activates at a relatively lesser amount of depression of the accelerator from a non-depressed state of the accelerator than prior to the deceleration event. (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero, which is an initial deceleration, and then torque is increased to continue movement of the vehicle and overcome the obstacle. The vehicle overcoming the obstacle is a subsequent acceleration following a deceleration. Col 1 lines 27-32, this is specifically implemented to not require driver input from a brake or accelerator pedal, and results in a comparably higher output for the acceleration event than at the previous deceleration event, and thus, were the accelerator manipulated providing driver override, a corresponding torque output would equally be adjusted and happen at a lesser pedal input because the engine is providing additional torque output, at least until the engine output is smoothed. Col 17 lines 56-61, shifting gears is performed to better accommodate target speed and accounts for harshness in driver handover. Shifting changes the output of the engine, and when a deceleration event happens and the vehicle is shifted to a gear, one that provides more power may be selected and therefore on a subsequent acceleration a corresponding an equivalent power output would be reached at a lower accelerator position.)
	Simmons does not teach: 
a controller communicably and operatively coupled to an accelerator and a prime mover of a vehicle, the prime mover configured to provide a negative torque response and a positive torque response with a zero torque operating condition between the negative torque response and the positive torque response, the controller structured to:
remap the associated response of the prime mover of the vehicle in response to the deceleration condition by reducing a range of the accelerator that is associated with the negative torque response and the zero torque operating condition such that, upon a subsequent acceleration following the deceleration event and in accordance with the positive torque response of the prime mover, an output of the prime mover to accelerate the vehicle activates at a relatively lesser amount of depression of the accelerator from a non-depressed state of the accelerator than prior to the deceleration event.
However, Wise teaches the vehicle may be determined to be in a coast condition in which acceleration is at or near zero and braking in between 0 and 100% (Col 10 lines 3-18). Coasting includes a zero torque output condition. Wise also teaches outputting regenerative torque from one or both torque machines to assist in braking the vehicle (Col 4 lines 23-52). Regenerative torque is a negative torque output provided to the wheels, which when the vehicle is coasting, negative torque is provided to result in a zero torque operating condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Simmons, by incorporating the teachings of Wise, such that regenerative braking may be performed by providing negative torque to the wheels and the vehicle may coast which is a zero torque output condition, and this is input into the teachings of Simmons of remapping the response of the accelerator such that the near zero range coast range of Wise is adjusted. 
The motivation to do so is that, as acknowledged by Wise, this allows for improved driveline growl conditions (Col 10 lines 3-18), which one of ordinary skill would have recognized improves comfort of the vehicle.

In regards to claim 18, Simmons, as modified by Wise, teaches the system of claim 16, wherein the controller is further structured to; 
monitor the speed of the vehicle; (Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored.) 
Wise teaches a request for a change in creep torque may cause a change in torque output. A request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent (Col 8 lines 15-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify the vehicle control system of Simmons, as already modified by Wise, by further incorporating the teachings of Wise, such that a creep condition of less than a threshold speed is checked, and the output torque is adjusted based on this determination. 
The motivation to do so is that, as acknowledged by Wise, this allows for improved control under creep conditions (Col 8 lines 15-42), which one of ordinary skill would have recognized improves safety of the vehicle.

In regards to claim 19, Simmons, as modified by Wise, teaches the system of claim 16, wherein the controller is further structured to: 
detect an obstacle condition regarding a respective wheel of the vehicle encountering and attempting to climb over an obstacle; (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero when a wheel interacts with the obstacle.) and 
remap the associated response of the prime mover in response to the obstacle condition such that the associated response of the prime mover increases for a respective position of the accelerator during the obstacle condition and, therefore, the respective wheel is capable of climbing over and traversing the obstacle without an increase in the position of the accelerator by more than a predefined amount to traverse the obstacle. (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero and then torque is increased to continue movement of the vehicle and overcome the obstacle. Col 1 lines 27-32, this is specifically implemented to not require driver input from a brake or accelerator pedal.)

In regards to claim 21, Simmons, as modified by Wise, teaches the system of claim 16, wherein the controller is further structured to: 
monitor the speed of the vehicle; (Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored.) and
remap the associated response of the prime mover of the vehicle in response to (i) the deceleration condition and (ii) the speed of the vehicle being greater than a speed threshold. (Col 18 lines 15-42, vehicle encounters obstacle that causes the vehicle speed to drop to near zero, which is an initial deceleration, and then torque is increased to continue movement of the vehicle and overcome the obstacle. This also provides a minimum initial speed of zero, as such this operates when initially above a speed threshold of zero, non-inclusive such that the vehicle is moving.)

In regards to claim 22, Simmons, as modified by Wise, teaches the system of claim 16, wherein the deceleration condition is detected in response to at least one of the accelerator being released or a brake pedal being engaged. (Col 3 lines 66-67, brake system operably by driver to actuate brakes. Col 19 lines 55-67, brake controller may be weighted higher than engine controller, which causes deceleration from the brakes based on terrain.)

Claim 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Graf, in further view of Wise.
In regards to claim 13, Simmons, as modified by Graf teaches the method of claim 11, further comprising: 
monitoring, by the processing circuit, the speed of the vehicle; (Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored.)
Simmons, as modified by Graf, does not teach:
detecting, by the processing circuit, a creep condition for the vehicle regarding the speed of the vehicle being less than a threshold speed level; and
remapping, by the processing circuit, the associated response of the prime mover in response to the creep condition such that the associated response of the prime mover provides an output at and above a zero percent position of the accelerator during the creep condition. 
However, Wise teaches a request for a change in creep torque may cause a change in torque output. A request for creep torque is an operating condition. When conditions for creep torque request are met, including a vehicle speed being less than a maximum speed, output torque is adjusted to meet the request, with the accelerator position set less than 5% which is above zero percent (Col 8 lines 15-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify the vehicle control method of Simmons, by incorporating the teachings of Wise, such that a creep condition of less than a threshold speed is checked, and the output torque is adjusted based on this determination. 
The motivation to do so is that, as acknowledged by Wise, this allows for improved control under creep conditions (Col 8 lines 15-42), which one of ordinary skill would have recognized improves safety of the vehicle. 

In regards to claim 20, Simmons, as modified by Wise, teaches the system of claim 16, wherein the controller is further structured to;
detect a reverse condition regarding the vehicle driving in reverse, by determining at least one of (i) the vehicle is driving in reverse and (ii) the speed of the vehicle is less than a threshold speed level; (Col 11 lines 36-45, vehicle speed is determined and compared with a predetermined threshold vehicle speed so vehicle speed must be monitored. Col 15 lines 42-53, gear of vehicle is checked, including if the vehicle is in a reverse driving gear.) and 
Simmons also teaches 
When the vehicle is on an uphill slope, the torque may be adjusted based on both the slope of the incline and a target speed (Col 18 lines 58-67, Col 19 lines 1-42). When traveling down a slope, if the slope is beyond a threshold steepness, torque control may be inhibited (Col 15 lines 11-22). As such, provided the slope of the road the vehicle travels upon is less than a predetermined threshold steepness, and the vehicle is in reverse gear, such that the vehicle travels backwards down the slope, a torque request is output to maintain a target speed, which must be less than a corresponding torque request causing the vehicle to travel in the forward direction up the hill because when traveling down the hill in reverse, gravity aids the vehicle’s movement.
Simmons, as modified by Wise, does not teach: 
remap the associated response of the prime mover in response to the reverse condition such that the associated response of the prime mover reduces for a respective position of the accelerator during the reverse condition and, therefore, provides reduced accelerator sensitivity and increased accelerator resolution over a range of travel of the accelerator. 
However, Graf teaches it is appropriate to reduce the reactivity when in reverse gear (Col 10 lines 50-55), which is restricting the range of acceleration for the given range of accelerator positions, which results in increasing accelerator resolution and improves speed control in the reverse mode. Graf also teaches it is appropriate to adjust sensitivity of the accelerator pedal based on road condition (Col 8 lines 53-65). This also results in a case of remapping the response of the prime mover of a vehicle when in a reverse condition and results in the case in which the torque output is less in the reverse condition than in the forward condition when, for example, the roadway ahead of the vehicle requires more torque to surpass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Simmons, as already modified by Wise, by incorporating the teachings of Graf, such that the torque output of the engine is adjusted for a given accelerator position when traveling in reverse, resulting in increased accelerator resolution and improved speed control and includes the case in which the torque output is less than a corresponding torque output from the same position where the vehicle traveling in a forward direction. 
The motivation to do so is that, as acknowledged by Graff, this allows for better traction control (Col 8 lines 53-65) which one of ordinary skill would have recognized improves the safety of the vehicle.  

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Santillo et al. (US 20170298811).
In regards to claim 3, Simmons teaches the apparatus of claim 1. 
Simmons does not teach: wherein the response management circuit is structured to remap the associated response of the prime mover further in response to determining that the vehicle is making a tum.
However, Santillo teaches determining predicted driver demanded torque requests using slopes and other navigation information, including turn angles ([0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Simmons, by incorporating the teachings of Santillo, such that a driver demanded torque request is determined based on the turn angle ahead of a vehicle and this is fed into the determinations of the torque output of Simmons when traveling along the turn, along with the accelerator position, and speed of the vehicle, to reach the target speed. 
The motivation to do so is that, as acknowledged by Santillo, this allows for providing an improved determination of appropriate engine torque ([0107]).

In regards to claim 8, Simmons the apparatus of claim 7.
Simmons does not teach: further comprising a route look-ahead circuit structured to receive route look-ahead data regarding at least one of road parameters and traffic conditions ahead of the vehicle, wherein the response management circuit is further structured to dynamically adjust the lower position of the accelerator based on the route look-ahead data.
However, Santillo teaches determining predicted driver demanded torque requests using navigation information about roads and traffic ahead of the vehicle ([0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Simmons, by incorporating the teachings of Santillo, such that a driver demanded torque request is determined based on traffic and road features ahead of a vehicle and this is fed into the determinations of the torque output of Simmons when traveling along the turn, along with the accelerator position, and speed of the vehicle, to reach the target speed. 
The motivation to do so is that, as acknowledged by Santillo, this allows for providing an improved determination of appropriate engine torque ([0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20180208175) teaches increasing an engine or motor generator to generate additional torque when maneuvering around an obstacle. 
Yokokawa et al. (US 20180203461) teaches adjusting the accelerator response based on roughness of a road surface. 
Doering et al. (US 20130291830) teaches a route look ahead sensor and adjusting torque to control wheel speed based on various determinations. 
Kim et al. (US 20090111641) teaches a four wheel drive vehicle that controls engine torque when adjusting the distribution of wheel force. 
Nada (US 7295918) teaches remapping torque output when the vehicle moves in the opposite direction of a driver intended direction to account for the movement of the vehicle. 
Hitt et al. (US 7288047) teaches adjusting a range of accelerator and throttle positions based on engine and transmission speeds. 
Anderson et al. (US 20150224845) teaches adjusting engine throttle based on determinations of an upcoming unexpected event for a vehicle.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661